Citation Nr: 0801960	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in July 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.


REMAND

On July 8, 2005, the veteran was scheduled for a VA 
examination to determine the nature and etiology of his 
bilateral hearing loss and tinnitus.  In June 2005, the 
veteran notified the RO that he would be going out of town 
and would have to reschedule his VA examination.  The 
veteran's VA examination was not rescheduled and a rating 
decision was issued in July 2005 denying the veteran's claim 
for service connection for bilateral hearing loss and 
tinnitus.

Under the circumstances of this case, the Board concludes 
that a medical examination is necessary to render a medical 
opinion as to whether any current bilateral hearing loss or 
tinnitus is related to in-service manifestations.  38 C.F.R. 
§ 3.159 (2007).

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
audiology examination in order to 
determine whether he has a hearing loss 
disability or tinnitus, and if so, the 
etiology of the disabilities.

The examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
current hearing loss disability had its 
onset in service, or is otherwise the 
result of a disease or injury in service 
(including noise exposure).

If current tinnitus is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
current tinnitus had its onset in 
service, or is otherwise the result of a 
disease or injury in service (including 
noise exposure).  The examiner should 
provide a rationale for all opinions.

The examiner should reconcile any 
conclusions with the service medical 
records, private medical reports and VA 
medical records.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



